Citation Nr: 1400109	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a fungal infection of the left ear.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for laterite fungus, left ear, and for hearing loss, left ear.  In January 2012, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran contends he had a fungal infection of the left ear for which he was treated in service, and that he has had problems with his left ear ever since.  He also argues that he has hearing loss in his left ear due to the fungal infection and/or exposure to excessive noise as a truck driver in service.

The presence of post-service diagnoses has been established.  The Board previously remanded this case to have a VA examiner provide an opinion regarding the complex question of the etiology of current left ear disabilities with consideration of the Veteran's competency to report lay-observable events (i.e., exposure to excessive noise) and on the presence of symptoms (i.e., hearing loss, left ear symptoms, etc.).  

The VA medical addendum was obtained in February 2012.  The examiner opined that the Veteran's left ear hearing loss was not related to service because there was no documented hearing loss/treatment of hearing loss or complaint thereof during service.  In addition, the examiner indicated that left ear hearing loss and ear disability were less likely as not related to service to include his claims of noise exposure and treatment for infection.  

The Veteran's representative, in the recent November 2013 informal hearing presentation, argues that the Board's prior remand instructions were not completely followed as the examiner did not address (or accept) the Veteran's ability as a lay person to report his left ear problems since service.  In fact, the representative stated that the addendum opinion regarding left ear hearing loss was essentially a recitation of the prior opinion in the record from January 2009 which was already determined to be inadequate, with no discussion of the Veteran's lay testimony.  

In this case, the medical opinion provided is inadequate because it did not fully address the inquiries posed by the Board in the prior remand.  Thus, there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from a VA examiner.  The examiner should review the record prior to providing the opinion.  The examiner should be made aware of the Veteran's description of noise exposure during service, as well as his description of treatment for left ear problems in service, and should be advised that the Veteran is competent to report noise exposure as well as the presence of symptoms.  

The examiner should be advised that additional commentary must be provided regarding the Veteran's reports of in-service noise exposure, hearing loss, and other left ear symptoms in the context of the opinion.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current left ear hearing loss had its clinical onset during service, within the one year period following service, or is otherwise related to any in-service disease, event, or injury, to include as due to claimed inservice ear infections and noise exposure.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left ear disability including but not limited to otitis media and chronic otorrhea, had its clinical onset during service or is otherwise related to any in-service disease, event, or injury, to include as due to claimed inservice ear infections and noise exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


